Citation Nr: 0032176	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  95-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.  

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for loss of feeling on 
the back of the right hand.

6.  Entitlement to service connection for a weak tendon in 
the area of the left foot and ankle.

7.  Entitlement to service connection for residuals of an 
injury to the right tibia. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.


REMAND

The Board notes that in an October 1999 rating decision, each 
of the veteran's claims was denied as not well grounded.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In addition, in the veteran's November 1993 application for 
benefits, he indicated that St. Joseph's Hospital had records 
of treatment in September 1993 pertaining to his numbness on 
the back of the right hand.  The RO noted in the September 
1994 rating decision that St. Joseph's Hospital did not 
respond to its request for the veteran's records.  The RO 
should make another attempt to obtain the records, and 
fulfill the notice requirements set forth in the Veterans 
Claims Assistance Act of 2000.   

Moreover, the RO received additional medical records in April 
2000 from the VA Records Management Center, some of which are 
pertinent to the veteran's current claims.  The additional 
records include reserve duty service medical records and a 
letter from a private physician.  The most recent 
Supplemental Statement of the Case was issued in October 
1999, prior to receipt of the additional evidence.  

Pursuant to 38 C.F.R. § 19.37(a) (2000), evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case were prepared before the receipt of the 
additional evidence, a Supplemental Statement of the Case 
will be furnished to the appellant and his or her 
representative as provided in 38 C.F.R. § 19.31, unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the Statement of the Case or 
a prior Supplemental Statement of the Case, or the additional 
evidence is not relevant to the issue or issues on appeal. 

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
request that he identify all VA, non-VA, 
and military records of treatment 
pertinent to his claims.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
obtained and associate them with the 
veteran's claims folder.  The records 
sought should include records of 
treatment at St. Joseph's hospital in 
September 1993 for numbness of the back 
of the right hand.

If the RO is unable to obtain any such 
records, it must notify the veteran of 
the records it is unable to obtain, 
briefly explain the efforts made to 
obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

2.  The RO should conduct any additional 
development appropriate in light of the 
evidence received since the October 1999 
Statement of the Case and the recently 
enacted Veterans Claims Assistance Act of 
2000. 

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of his claimed 
disabilities.  The examining physician 
should render an opinion as to whether it 
is as likely as not (a 50 percent or more 
likelihood) that any currently found 
claimed disability is related to service.  
The physician's attention is directed to 
the medical history reflected in the 
claims file, to include the veteran's 
service medical records.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

The RO should inform the veteran that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claims. 38 C.F.R. § 3.655.
 
4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If a report does 
not include sufficient data or an 
adequate response to the specific 
questions posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  After completion of the above, the RO 
should readjudicate the veteran's claims 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 
 
If the benefits sought on appeal are denied, then the veteran 
and his representative should be provided with a Supplemental 
Statement of the Case which reflects RO consideration of all 
additional evidence and an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to obtain additional medical information 
and to ensure that the veteran is afforded due process of 
law.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	TRUDY S. TIERNEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



